Name: Commission Regulation (EC) No 386/2009 of 12 May 2009 amending Regulation (EC) No 1831/2003 of the European Parliament and of the Council as regards the establishment of a new functional group of feed additives (Text with EEA relevance)
 Type: Regulation
 Subject Matter: agricultural activity;  health;  chemistry;  food technology
 Date Published: nan

 13.5.2009 EN Official Journal of the European Union L 118/66 COMMISSION REGULATION (EC) No 386/2009 of 12 May 2009 amending Regulation (EC) No 1831/2003 of the European Parliament and of the Council as regards the establishment of a new functional group of feed additives (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1), and in particular Article 6(3) thereof, Whereas: (1) Regulation (EC) No 1831/2003 provides for the allocation of feed additives to categories and further to functional groups within those categories according to their functions and properties. (2) New feed additives have been developed which suppress or reduce the absorption, promote the excretion of mycotoxins or modify their mode of action and thereby mitigate possible adverse effects of mycotoxins on animal health. (3) The use of such products may not result in an increase of the existing maximum or guidance levels established in the context of Directive 2002/32/EC of the European Parliament and of the Council (2), but should improve the quality of the feed for animal nutrition which is lawfully on the market, providing additional guarantees for the protection of animal and public health. (4) Since such feed additives cannot be allocated to any of the functional groups provided for in Regulation (EC) No 1831/2003, it is necessary to add a new functional group in the category of technological additives. (5) Regulation (EC) No 1831/2003 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In point 1 of Annex I to Regulation (EC) No 1831/2003, the following point is added: (m) substances for reduction of the contamination of feed by mycotoxins: substances that can suppress or reduce the absorption, promote the excretion of mycotoxins or modify their mode of action. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 May 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 268, 18.10.2003, p. 29. (2) OJ L 140, 30.5.2002, p. 10.